     Case 3:20-cv-01042-MMA-MSB Document 2 Filed 06/16/20 PageID.6 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONALD R. LEWIS,                                    Case No. 20-cv-1042-MMA (MSB)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   UNKNOWN,
15                                   Respondent.
16
17
18         Petitioner, a state prisoner proceeding pro se, has paid the $5.00 filing fee and
19   submitted a civil cover sheet indicating his intent to file a federal habeas petition pursuant
20   to 28 U.S.C. § 2254, but has not filed a petition. Doc. No. 1. If Petitioner wishes to
21   proceed with a habeas action in this Court, he must file a petition for writ of habeas
22   corpus. The Court DISMISSES without prejudice because Petitioner has not filed a
23   Petition and has therefore failed to initiate federal habeas proceedings. If Petitioner
24   wishes to proceed, he must file a habeas petition on or before August 17, 2020. The
25   Court DIRECTS the Clerk of Court to send Petitioner a blank Southern District of
26   California 28 U.S.C. § 2254 Petition form along with a copy of this Order.
27         IT IS SO ORDERED.
28   Dated: June 16, 2020

                                                     1
                                                                               20-cv-1042-MMA (MSB)
